Citation Nr: 0119445	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  98-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.

2.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel
INTRODUCTION

The veteran had active service from May 1953 to April 1955.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In May 2000, the Board remanded this 
claim to the RO for additional development.

The Board notes that, in compliance with the Board's 
instructions on Remand, the RO issued the veteran a statement 
of the case in May 2000 on the issue of entitlement to 
service connection for left ear sensorineural hearing loss.  
Since then, however, the veteran has not perfected an appeal 
of the RO's denial of that issue; therefore, that issue is 
not now before the Board for appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
those claims.

2.  The veteran has, at worst, Level IV hearing acuity in his 
right ear.

3.  The veteran is service connected for hearing loss of the 
right ear and otitis media of the right ear, both evaluated 
as noncompensable.

4.  The veteran's service-connected disabilities are not of 
such character as to clearly interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for a 
compensable evaluation for right ear hearing loss.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 
(2000).

2.  The evidence does not satisfy the criteria for a 10 
percent evaluation for multiple noncompensable service-
connected disabilities.  38 U.S.C.A. § 5107 (West 1991), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to a compensable evaluation for right ear hearing 
loss and whether he is entitled to a 10 percent evaluation 
for multiple noncompensable service-connected disabilities.  
The RO denied the veteran entitlement to these benefits in 
August 1997, and the veteran appealed this decision.  During 
the pendency of this appeal, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not 
specifically stated that it developed the veteran's claims 
pursuant to the VCAA.  However, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, in rating decisions dated August 1997 and June 1999, 
the RO notified the veteran of the evidence needed to 
substantiate his claims.  In addition, in its October 1997 
statement of the case and July 1999 and December 2000 
supplemental statements of the case, the RO notified the 
veteran and his representative of all regulations pertinent 
to the claims at issue and the reasons for which these claims 
had been denied, and provided the veteran opportunities to 
present argument in support of his appeal.  The veteran took 
advantage of these opportunities by subsequently submitting 
written statements in support of his claims and by testifying 
before the undersigned Board Member at a hearing held at the 
RO in April 2000.   

Second, during the pendency of this appeal, the RO endeavored 
to obtain all medical evidence and employment information the 
veteran identified as being pertinent to his claims, and the 
Board is not aware of any other available, outstanding 
evidence that needs to be secured in support of these claims.  
For instance, in March 1999, the RO requested employment 
information from the veteran's employers.  In addition, in 
May 2000, the Board remanded this case to the RO for several 
purposes, including, in pertinent part, to obtain and 
associate with the claims file outstanding treatment records 
and to afford the veteran the opportunity to submit 
employment records in support of his claims.  The RO 
undertook these actions, as instructed, but with regard to 
the latter action, the veteran never responded.  This is 
unfortunate as the VA's duty to assist is not a one-way 
street.  A veteran who wishes help cannot passively wait for 
it in those circumstances where his own actions are essential 
in obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993). 

The veteran's representative claims that the RO has not 
fulfilled its duties under the VCAA and should assist the 
veteran in obtaining additional medical information in 
support of his claim for an increased evaluation for right 
ear hearing loss.  Specifically, in a VA Form 646 (Statement 
of Accredited Representation in Appealed Case) dated March 
2001, the veteran's representative requests that the Board 
remand the veteran's claim for an increased evaluation 
pursuant to the VCAA, because the veteran has not been 
afforded a VA examination since he began asserting that his 
hearing loss has worsened.  The Board acknowledges the 
representative's assertions, but does not agree that an 
examination is necessary.  Contrary to the representative's 
contention, since the veteran was last afforded a VA audio 
examination in June 1999, he has not claimed that his right 
ear hearing loss has become more severe.  Rather, he has 
claimed that it has worsened since his period of active 
service.  

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his claims and obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, actions which are required under 
the VCAA, a remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

I.  Compensable Evaluation - Right Ear Hearing Loss

The veteran had active service from May 1953 to April 1955.  
During that time period, he reportedly suffered acoustic 
trauma while training at a firing range.  In June 1961, the 
RO awarded the veteran service connection for right ear 
hearing loss (initially characterized as perceptive deafness 
for high tones, right) and assigned him a noncompensable 
evaluation for that disability, effective from February 1959.  
The noncompensable evaluation remained in effect for years.  
In June 1997, the veteran filed a claim for an increased 
evaluation for right ear hearing loss.  

In written statements received since he filed his claim for 
an increased evaluation and during a hearing held at the RO 
in April 2000, the veteran posited that, because his hearing 
loss has worsened and now necessitates the use of hearing 
aids, the noncompensable evaluation assigned his right ear 
hearing loss does not accurately represent the severity of 
his disability.  

On May 11, 1999, during the pendency of the veteran's appeal, 
the criteria for rating defective hearing were revised.  As 
previously indicated, under Karnas, 1 Vet. App. at 313, when 
a regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  In this case, the amendment at issue 
altered regulations applicable to claimants who are more 
profoundly deaf than the veteran.  Inasmuch as the amendment 
does not substantively change the regulations applicable to 
the veteran's claim, see 64 Fed. Reg. 90, 25,202-25,210 
(1999), it need not be considered.    

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests, in conjunction with 
the average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (2000).  

The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables shown in 38 C.F.R. 
§ 4.85.  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85(f).

Since the veteran filed his claim for an increased evaluation 
for right ear hearing loss in June 1997, he has had his 
hearing evaluated on three occasions, twice by a VA examiner 
(May 1997 and June 1999) and once by a private audiologist 
(January 1998).  During the VA examination in May 1997, an 
audiometer revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
60
65

The veteran had average puretone decibel loss (three 
frequencies) of 35 in the right ear and speech recognition of 
76 percent in the right ear.

During the VA examination in June 1999, an audiometer 
revealed that the veteran's right ear hearing had worsened.  
The following pure tone thresholds, in decibels, were shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
60
75

The veteran had average puretone decibel loss of 58 in the 
right ear and speech recognition of 80 percent in the right 
ear.

During the private evaluation in January 1998, the veteran 
was noted to have average puretone decibel loss of 39 in the 
right ear and speech recognition of 80 percent in the right 
ear.  However, the Board is unable to rely upon these 
findings because the report of the private evaluation fails 
to indicate the criteria used in determining the level of 
impairment caused by the veteran's hearing loss, how the 
speech discrimination scores were derived, and whether 
private testing conformed to VA standards.

Based on the findings of the 1997 and 1999 VA audio 
examinations, which, incidentally, show the same or more 
severe hearing loss than was shown during the private 
evaluation, the Board finds that the veteran's right ear 
hearing loss disability picture more nearly approximates the 
criteria for a noncompensable evaluation.  
 
The May 1997 VA audiological examination report reflects that 
the veteran has Level III hearing acuity in his right ear.  
The June 1999 VA audiological examination report reflects 
that the veteran has Level IV hearing acuity in his right 
ear.  See 38 C.F.R. § 4.85, Table VI.  Assigning the 
veteran's nonservice-connected left ear hearing loss a Roman 
Numeral designation of I, as is required under 38 C.F.R. § 
4.85(f), these findings satisfy the criteria for a 
noncompensable evaluation under 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

During the pendency of this appeal, the veteran has 
exhibited, at worst, Level IV hearing acuity in his right 
ear.  The veteran contends that this level of hearing loss 
now necessitates the use of hearing aids.  However, 
evaluations derived from the rating schedule are intended to 
properly allow for improvement through hearing aids.  In 
other words, the use of hearing aids does not influence the 
assigned evaluation.  At present, the veteran's hearing 
deficit (improved through hearing aids) has not been shown to 
be of such severity to warrant a compensable evaluation under 
applicable schedular standards. 

The veteran has asserted that his right ear hearing loss has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In July 1998, he 
submitted a list of three employers who purportedly 
terminated his employment due to his hearing loss.  In March 
1999, the RO contacted these employers to verify the 
veteran's assertion, but only one of these employers 
responded.  In April 1999, a representative from Ohio Support 
Services Corp. (OSSC) indicated that the veteran was 
currently working full-time as a security officer for OSSC.  
The employer indicated that the question regarding whether 
any concessions had been made to the veteran by reason of age 
or disability was not applicable.  During the hearing in 
April 2000, the veteran testified in greater detail regarding 
why the aforementioned three employers had terminated his 
employment.  He indicated that his full-time employment with 
OSSC had been terminated due to hearing loss, and he had been 
given a lower paid, part-time position with the company that 
involved monitoring a warehouse for fires.  He also indicated 
that, initially, he did not want the RO to question his 
employers because he was concerned that his employers would 
think that, by responding, they would be liable under the law 
that protects individuals with disabilities. 

Following the hearing, the Board remanded the claim to the RO 
for the purpose of providing the veteran another opportunity 
to submit employment records in support of his claim.  As 
previously noted, he never took advantage of this 
opportunity.  As the record stands, there is no evidence of 
record confirming that the veteran's right ear hearing loss 
markedly interferes with his employment.  Inasmuch as the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for right ear hearing loss.  In 
reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.

II.  10 Percent Evaluation - Multiple Noncompensable Service-
Connected Disabilities

The veteran is currently service connected for otitis media 
of the right ear and hearing loss of the right ear.  These 
disabilities have been assigned noncompensable evaluations 
since June 1958 and February 1959, respectively.  The veteran 
contends that the combined effect of these disabilities 
significantly impacts his ability to obtain and retain 
gainful employment.

The law provides that whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10 
percent evaluation, but not in combination with any other 
evaluation.  38 C.F.R. 3.324 (2000).

The medical evidence pertinent to the veteran's right ear 
hearing loss disability is discussed above.  During the VA 
and private audiological examinations conducted from 1997 to 
1999, no examiner opined that the veteran's right ear hearing 
loss, alone or in conjunction with his other service-
connected disability, clearly interfered with normal 
employability.  In January 1998, James A. Mechenbier, M.D., 
merely found that the veteran had significant hearing loss 
bilaterally that greatly interfered with the clarity of 
speech that the veteran heard.  

During the April 2000 hearing, the veteran testified that he 
had been seen at a VA Medical Center for ear infections 
within the previous six months.  However, VA outpatient 
treatment records dated from 1996 to 2000 do not confirm this 
assertion.  In fact, during a May 1999 VA ear disease 
examination, a VA examiner noted no evidence of ear disease 
in either ear and indicated that the veteran's right otitis 
media had resolved.  

As previously indicated, the RO endeavored to obtain 
employment information from the veteran's employers to 
support the veteran's claim.  The RO also provided the 
veteran opportunities to submit such information.  However, 
the RO's efforts in this regard have been unsuccessful.  Two 
employers did not respond and one employer submitted evidence 
establishing that the veteran was working full time.  In 
addition, to date, the veteran has not submitted any records 
pertaining to his employment.  

As the record stands, there is no evidence of record 
confirming the veteran's assertions that his service-
connected disabilities are of such character as to clearly 
interfere with normal employability.  The Board thus 
concludes that the preponderance of the evidence is against 
the veteran's claim for a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2000).  In reaching this decision, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence on record, reasonable doubt could not 
be resolved in the veteran's favor.


ORDER

A compensable evaluation for right ear hearing loss is 
denied.

A 10 percent evaluation for multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324 is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

